Citation Nr: 1442240	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for actinic keratosis with residual scarring from basal cell and squamous cell carcinomas.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had verified active service from June 1949 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA regional office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains private treatment records from Russell Dermatology, which were received in February 2014.  To date, the AOJ has not issued the Veteran a supplemental statement of the case (SSOC) considering this evidence.  When evidence is received prior to certification of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  The treatment records from Russell Dermatology contain evidence relevant to the Veteran's increased rating claim for actinic keratosis with residual scarring from basal cell and squamous cell carcinomas, which is not duplicative of other evidence in the record.  Thus, the appeal must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records dated from February 2011 to present from VA medical center in Little Rock, Arkansas, along with records from all associated outpatient clinics.   

2.  Upon completion of the above and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC that considers all evidence of record, including the private treatment records received from Russell Dermatology, and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



